Title: To George Washington from William Wadsworth, 24 July 1793
From: Wadsworth, William
To: Washington, George



Sir
 New York July 24th 1793

I Beg leave to lay before your Excellency a Plan for Carrying on the Oyl Cloth Carpets Seven Yards without Seam in it’s Various Branches Equal in Goodness if not Superior to those Made in London Where I have been Eleven Years at the above Business, I am the Inventor of the Looms that Now Weaves the Seven Yard Wide Canvass for the Above Carpets—I therefore pray that your Excellence Will take this into your Wise Consideration & hope it Established in the City of Washington It is become a Very great Business in the East Indies; There are Two other Branches of Business that I am the real Inventor of One of these is the Woo[l] Carpets that never have Been made in Europe But Two that I wove & these were Six Yards Wide & eighteen Yards in Length the Other Branch I will Explain to you If I have the honor of Seeing your Excellence. Therefore it is my Wish That your Right Honble Lady will graciously be pleased to patronize these new invented Works that are not made known in Europe, I am Willing to Engage in the above Business on the Shortest notice that I can Obtain. Sir I am with the Greatest Respect Your Excellence’s most Humble & Obediant Servant

Wm. Wadsworth


P:S. I beg you will favour me with an Answer as I Remain in New York The letter to Stop at the Office till: Called for.
